The offense charged by complaint against this appellant was a violation of the prohibition laws of the state. The complaint originally contained three counts, but upon motion of the solicitor a nol. pros. was ordered as to the third count. The jury returned a general verdict of guilty and assessed a fine, to which the court added three months' hard labor for the county. Judgment was entered accordingly, from which this appeal was taken. There is no bill of exceptions. The record proper, upon which the appeal is predicated, has been examined, and is without error. The proceedings appear regular in all respects; therefore the judgment of conviction appealed from is affirmed. Affirmed.